Citation Nr: 0636600	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-38 996	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to VA benefits. 




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel







INTRODUCTION

The claimant/appellant alleges he had Philippine guerrilla 
service during World War II.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
letter from the Manila RO that denied the appellant's claim 
seeking benefits because he is not a veteran.  Because 
veteran status of the person seeking benefits is a threshold 
requirement for establishing entitlement to such benefits 
that is the matter before the Board.  In his November 2004 
substantive appeal, the appellant requested a Travel Board 
hearing; in January 2005 correspondence, he withdrew his 
request for a hearing.


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U. 
S. Armed Forces. 


CONCLUSION OF LAW

The appellant is not a veteran and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant had qualifying service to establish veteran status; 
if not, he is not a proper claimant for VA benefits.  The 
record includes service department certification of 
nonservice.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding (and dispositive unless there is evidence suggesting 
that a request for recertification of service is necessary), 
the Board's review is limited to interpreting the pertinent 
law and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).  

Nonetheless, the RO sent the appellant a letter in October 
2003 notifying him that they were in the process of verifying 
his service and advising him of what documents he should 
submit to assist in the matter.  He has not submitted any 
evidence suggesting that recertification of his service or 
nonservice is necessary.  

B.	Factual Background

The appellant contends that he had active service with a 
Philippine guerrilla unit from March 1942 to October 1945.  
He states he was a member of the Camp Isarog Unit of the 
Resistance Movement, under Captain Faustino M. Flor, that was 
asked to surrender to Japanese forces.  His unit was 
subsequently inducted into the U. S. Armed Forces in the Far 
East (USAFFE) and attached to the 52nd Infantry Regiment, 51st 
Division in March 1942.  He has submitted affidavits from 
former Philippine guerrilla members essentially attesting 
that they served with him and were inducted into the USAFFE 
with him.  He has also submitted documents showing he 
receives pension as a veteran from the Philippine Veterans 
Affairs Office for his military service during World War II.  
Records from the Republic of the Philippines Department of 
National Defense Office of the Military Service Board show 
that the Philippine government recognizes him as having 
rendered honorable military service and has given him full 
military veteran status.

In December 2003, the National Personnel Records Center 
(NPRC) certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces. 

In his July 2004 notice of disagreement, the appellant 
reports that in verifying his own records at the service 
department, a Colonel S. M. discovered that several names of 
members of his unit had been removed from the master list, 
including that of the appellant.  A certification from 
Colonel T. L. Q. states the appellant is a member in good 
standing of the 4th Quezon City Veterans Post. 

In an April 2005 statement, the appellant states that his 
unit was part of the Flor Independent Guerrilla Unit that was 
forced to surrender to the Japanese.  He states that, under 
38 C.F.R. § 3.40, his service could be considered 
unrecognized guerrilla service under a commissioned officer 
of a unit of the Philippine Commonwealth Army that was 
inducted into the USAFFE even though his name was not 
included on the official roster.  The appellant asks that the 
Board follow case law that considered documents from an 
executive department of the Philippines to find that a 
Philippine Guerrilla member could be naturalized under the 
Immigration Act of 1990.  An April 2005 certification from 
the General Headquarters of the Armed Forces of the 
Philippines Office of the Adjutant General stated the Flor 
Independent Guerrilla Unit is a recognized guerrilla unit 
based on the Revised Reconstructed Guerrilla Roster of 1948. 

C.	Legal Criteria and Analysis

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§ 1110, 1521. 

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerrilla service 
(under a commissioned U. S. officer or a commissioned officer 
of the Commonwealth Army, recognized by and cooperating with 
U. S. Forces) is qualifying service for VA compensation 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerilla service and unrecognized guerilla 
service (under a recognized commissioned officer, who was a 
former member of the U. S. Armed Forces or the Commonwealth 
Army).  38 C.F.R. § 3.40(d)(2).  The active service of 
members of the irregular forces guerilla will be the period 
certified by the service department.  38 C.F.R. § 3.41(d).  
See also Duro v. Derwinski, 2 Vet. App. 530 (1992).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and, (3) in the opinion of the VA, the document 
is genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).  

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  The 
appellant has not submitted a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge from the U.S. Armed Forces.  
Therefore, VA sought service department verification of 
whether the appellant served in the U. S. Armed Forces in the 
Philippines (and specifically whether he has had guerrilla 
service as alleged).  In December 2003, the service 
department (via the NPRC) certified that it had no record of 
the appellant serving as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U. S. Armed Forces.  This certification is 
binding on VA; VA has no authority to change or amend the 
finding.  Duro v.  Derwinski, 2 Vet. App. 530 (1992).  Thus, 
while the appellant alleges that his name was left off the 
official roster, and that the service department should 
certify his guerrilla service based on the Philippine 
documents submitted, the Board lacks authority to change the 
service department's certification.  If a change of 
certification is what the appellant seeks, then his remedy 
lies with the service department and not with VA.  

Additionally, the Board notes that the appellant has said he 
could also be found under 38 C.F.R. § 3.40 to have had 
unrecognized guerrilla service under Captain Flor, who the 
appellant states was a recognized commissioned officer; 
however, 38 C.F.R. § 3.40 requires that the recognized 
commissioned officer must also be a former member of the U. 
S. Armed Forces or of the Commonwealth Army.  The appellant 
has not submitted evidence that can be used to verify that 
Captain Flor had such service or even that he was a 
recognized commissioned officer.  The April 2005 
certification from the Philippine Office of the Adjutant 
General finding that the Flor Independent Guerrilla Unit was 
a recognized guerrilla unit under Philippine law cannot be 
used to afford recognition to the unit or to Captain Flor as 
a recognized commissioned officer under U. S. VA laws.  While 
the appellant urges the Board to apply United States District 
Court case law interpreting the Immigration Act of 1990 to 
allow for reliance on Philippine government documents in 
naturalization cases, the laws interpreted in such cases were 
not those to which the VA must adhere; thus, cases 
interpreting naturalization laws cannot be applied in 
interpreting laws governing VA.  

The appellant has provided no further evidence that would 
warrant a request for re-certification of his 
service/nonservice by the service department and VA must 
abide by the service department's certification.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, 
the Board finds that the appellant did not have the requisite 
service and is not a veteran so as to establish basic 
eligibility for VA benefits.  Since the law is dispositive in 
this matter, the claim must be denied because of the absence 
of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

The appeal to establish veteran status for the appellant and 
his basic entitlement to VA benefits is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


